Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: after reconsideration of appellant’s arguments, the finality of the rejection of the last Office action is now persuasive and, therefore, the finality of that action is withdrawn. The prior arts of record fail to disclose or suggest a pair of arcs made of conductive material and disposed on a top surface of the first dielectric layer, wherein the arcs are rotated 1800 from each other and each arc has a distal end and a proximal end, the proximal ends being vertically-aligned with the short axis of symmetry and equidistant from the long axis of symmetry, and wherein the proximal ends are electrically connected to the slot layer through vias in the first dielectric layer, as required by claim 1; the prior arts of record fail to disclose or suggest a slot layer having a rectangular slot cut therein, a pair of conductive arcs separated from the slot layer by a first dielectric layer, wherein proximal ends of the arcs are connected to the slot layer through vias in the first dielectric layer, and wherein the arcs are shaped and oriented with respect to each other and the rectangular slot so as to induce circular polarization and to function as an impedance matching device between the slot layer and air/space, as required by claim 15; and the prior arts of record fail to disclose or suggest wherein each transmission line terminates in a forked feed structure and corresponds to, and is aligned with, a separate arc-shaped antenna element pair, as required by claim 18.
Claims 1-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 




/VIBOL TAN/Primary Examiner, Art Unit 2844